Title: Thomas Boylston Adams to Abigail Adams, 20 October 1794
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            London 20th: Octr: 1794.
          
          A Passage of 28 days, landed me & my fellow Passengers safe on the shore of England— Our desire was to be put on shore at Dover, but the tide being against us from the place where the Vessel came to, we were obliged to put in to Deal; a little swindling village a few miles above Dover; here we landed, & asif we had been made of Gold or something more precious, the people were crouding round us by dozens. I assumed an aspect as ferocious & forbiding as I was able, but it neither prevented their officiousness, nor disconcerted their most disinterested civility. I had prepared Whitcomb for the reception, by all the previous instruction within my knowledge, and I believe he was fully persuaded, that every man he saw was a Knave, and not to be trusted out of ones sight, nor in it. I gave him the Counter sign, & he let go the end of a Trunk which a sturdy Porter was attempting to take up, & which would have cost some trouble but for the sign. Whitcomb was sick most of the Voyage, & was not only useless, but an incumbrance; you informed me of one complaint which I found very prevalent at Sea; and your specific for it was the only thing forgotten; I trusted to you or Dr: Welsh to have it put up; but neither our private medeine chest, nor that belonging to the Vessel contained it. A spoonful of Castor Oil would have prevented many bad effects, which other medicines did not for a

longtime relieve— we all found ourselves tollerably well upon arrival; indeed I was really Sea sick but about 12 or 20 hours, & that on the second day. The weather for the most part was pleasant enough; sometimes a little blustering but as it was usually fair, it was perhaps better to have too much, than too little—
          Since my arrival here, I have scarcely been able to transact any business; when the novelty of the scene shall be passed, I hope to rally my scattered senses, round the standard of reason & moderation once more. At present, were I to attempt a description of the different impressions I have received, my language must partake of the incoherence of my ideas; wandering as a dream, & more rapid in succession, a detail at present might bear a nearer resemblance to a real reverie, than afford a true sketch of occurrences.
          For the movement of the political waters, I must refer to what I have written to my Father. It is a small portion only, of the news of the day, & very hastily, drawn. We are waiting for the return of the Mail from Holland to learn the real state of affairs in that Country, and what we are to expect upon our arrival there— The general apprehension here seems to be that the ruling powers of Holland will negotiate the most favorable terms with the French, they can; but it scarce admits a doubt, that the French will be able in a short time to impose what terms they please. It will not be a pleasant thing to reside in that Country at this period; but since the death of Robespiere the system of the French is said to be less sanguinary, & should they even overrun Holland during our residence, we may chance to escape molestation. In the course of a week from this time, we expect to take our departure from London.
          Mr: Jay we found somewhat indisposed, but he has recovered so far as to go out— He is treated with a vast deal of respect & attention. A War with America, is the subject of conversation, but the universal wish so far as I have heared seems to be for peace & amity— The French are & have been successful, beyond all calculation for four months past.
          I cannot omit to mention the Civility of Mr. Dickason & his family;—every attention has been shewn us by them within their power. In the procurement of our Bagage we have received every assistance. Mr. Vaughan, Mr Bird, and in short every person to whom we have been introduced, have discovered a disposition to serve us, much beyond my expectations. I shall certainly be ennamored with the hospitality of this people, whatever drawback may arise from other sources—
          
          I wish to say a thousand things more, but for the present must content myself with subscribing
          
            Thomas B Adams
          
        